Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements submitted on 22 July 2021, 08 March 2022 and 01 July 2022 were being considered by the examiner.
Claim Objections
Claim 6 is objected to because the limitation “the surface of the light absorbing layer” lacks sufficient antecedent basis.
Claim 7 is objected to because the limitations “the first lowest color transmittance” and “the second lowest color transmittance” lack sufficient antecedent basis.
Claim 8 is objected to because the limitations “the area of the first absorption peak” and “the area of the second absorption peak” lack sufficient antecedent basis.
Claim 9 is objected to because the limitations “the first lowest color transmittance” and “the second lowest color transmittance” lack sufficient antecedent basis.
Claim 10 is objected to because the limitations “the area of the first absorption peak” and “the area of the second absorption peak” lack sufficient antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1, the meaning of the limitation “the light path” is unclear. It is not clear as to whether this element is the same element as “the optical path” recited in line 5 of claim 1 or whether some other path is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to “the optical path” as recited in line 5 of claim 1.
Re: claims 2-8, because they depend upon claim 1, they are likewise rejected.
Re: claim 2, the meaning of the limitation “the light path” is unclear. It is not clear as to whether this element is the same element as “the optical path” recited in line 5 of claim 1 or whether some other path is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to “the optical path” as recited in line 5 of claim 1.
Re: claim 7, the meaning of the limitation “a light source” in line 10 is unclear. It is not clear as to whether the limitation refers to the same “a light source” recited in line 2 of claim 1 or whether some other light source is being referred to. 
In addition, the meaning of the limitation “white light” in line 10 is unclear. It is not clear as to whether the limitation refers to the “light” recited in line 3 of claim 1 or whether some other light is being referred to. 
In addition, the meaning of the limitation “light from the light source” in line 12 is unclear. It is not clear as to whether this limitation refers to the “white light” recited in line 10 of claim 7 or whether some other light is being referred to. 
In addition, the meaning of the limitation “light from the light source” in line 15 is unclear. It is not clear as to whether this limitation refers to the “white light” recited in line 10 of claim 7 or whether some other light is being referred to. 
In addition, the meaning of the limitation “the color transmittance” in line 17 is unclear. It is not clear as to whether the limitation refers to “the first lowest color transmittance, the lowest color transmittance in a first absorption wavelength band, the second lowest color transmittance, the lowest color transmittance in a second absorption wavelength bank, or some other transmittance is being referred to.
Because the examiner could not reasonably ascertain the meaning of the claim 7 in view of the preceding, the claim has not been further examined.
Re: claim 8, because it depends upon claim 7, it is likewise rejected.
Re: claim 8, the meaning of the limitation “the color transmittance in the first absorption wavelength band” is unclear. It is not clear as to whether the limitation refers to “the first lowest color transmittance” recited in line 4 of claim 7 or whether some other transmittance is being referred to.
In addition, “the color transmittance in the second absorption wavelength band” is unclear. It is not clear as to whether the limitation refers to “the second lowest color transmittance” recited in line 7 of claim 7 or whether some other transmittance is being referred to.
In addition, the meaning of the limitation “integrating it” in lines 6 and 10 is unclear. It is not clear as to with what respect the variable is taken (i.e., with respect to wavelength, meters, etc.).
Because the examiner could not reasonably ascertain the meaning of the claim 8 in view of the preceding, the claim has not been further examined.
Re: claim 9, the meaning of the limitation “light from the light source” in line 17 is unclear. It is not clear as to whether this limitation refers to the “white light” recited in line 15 or to some other light.
In addition, the meaning of the limitation “light from the light source” in line 20 is unclear. It is not clear as to whether this limitation refers to the “white light” recited in line 15 or to some other light.
In addition, the meaning of the limitation “the color transmittance” in line 22 is unclear. It is not clear as to whether this limitation refers to “the first lowest color transmittance,” the second lowest color transmittance,” or to some other color transmittance.
Because the examiner could not reasonably ascertain the meaning of the claim 9 in view of the preceding, the claim has not been further examined.
Re: claim 10, the meaning in the limitation the meaning of the limitation “the color transmittance in the first absorption wavelength band” is unclear. It is not clear as to whether the limitation refers to “the first lowest color transmittance” recited in line 9 of claim 9 or whether some other transmittance is being referred to.
In addition, “the color transmittance in the second absorption wavelength band” is unclear. It is not clear as to whether the limitation refers to “the second lowest color transmittance” recited in line 12 of claim 9 or whether some other transmittance is being referred to.
In addition, the meaning of the limitation “integrating it” in lines 6 and 10 is unclear. It is not clear as to with what respect the variable is taken (i.e., with respect to wavelength, meters, etc.).
Because the examiner could not reasonably ascertain the meaning of the claim 10 in view of the preceding, the claim has not been further examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0285248) in view of Hong (US 2017/0059932).
Re: claim 1, Cho discloses a display panel 10 that receives light incident from the backlight 20 and displays an image (capability disclosed in at least Fig. 1 & para. 5); and an optical composite sheet disposed in an optical path from the light source to the display panel, wherein the optical composite sheet 202, 203, 204, 201 comprises a prism sheet 202, 203 disposed in an optical path (Fig. 1); a light diffusion layer 204/201B-1, 201B-2 disposed in the light path (Figs. 1, 2B); and a light absorbing layer 201/201B-3 – 201B-6/201A-3, 201A-2, 201A-4 disposed in the optical path and selectively absorbing light of a specific wavelength band among the light from the light source (capability disclosed in at least Figs. 1 & 2B, & para. 40), and the DCI (Digital Cinema Initiatives) area ratio in the CIE 1931 chromaticity coordinates xy and the DCI overlapping ratio in the CIE 1976 chromaticity coordinates u'v' are both 90% or more (Table 1, Example 1-1 discloses DCI area ratio & DCI overlap ratio based on CIE 1931 as both being 88.2%, which is close to the claimed range [MPEP § 2144.05: a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are close].  Table 1, Example 1-1 also discloses DCI area ration & DCI overlap ratio based on CIE 1976 as both being 91.6%, which is within the claimed range).  
While Cho discloses a backlight 20, Cho does not explicitly disclose that the backlight comprises a light source.
Hong discloses a light source 120, 128 (Fig. 3) and that the display panel 110 receives light from the light source (Fig. 3).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a light source where the display panel receives light from the light source, as disclosed by Hong, in the device disclosed by Cho for the purpose of generating images for viewing by a user of the display device.
Re: claim 3, Cho and Hong disclose the limitations of claim 1, and Cho further discloses that the prism sheet 202, 203 comprises a first prism sheet 202 comprising a first prism pattern extending in a first direction (para. 22); and a second prism sheet 203 comprising a second prism pattern extending in a second direction that intersects with the first direction (para. 22), the second prism sheet is disposed under the first prism sheet (Fig. 1), the optical composite sheet further comprises a cushioning film 201A-1 disposed on the first prism sheet (Figs. 1, 2A), a reflective polarizing film 201A-3 disposed on the cushioning film (Figs. 1, 2A); and an additional light diffusion layer 201A-6, 201A-5, 201B-1 disposed on the reflective polarizing film (Figs. 2A, 2B), the reflective polarizing film comprises two or more thin films having different optical properties from each other in a laminated form (Fig. 2A), and the cushioning film comprises a polyester resin (para. 22).  
Re: claim 4, Cho and Hong disclose the limitations of claim 1, and Cho further discloses that the light absorbing layer has a main absorption wavelength at 580 nm to 620 nm (para. 40 discloses 560 nm – 610 nm, which overlaps the claimed range) and a supplementary absorption wavelength at 530 nm to 570 nm (para. 40 discloses 480 nm – 510 nm, which is close to the claimed range, where MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are close).  
Re: claim 6, Cho and Hong disclose the limitations of claim 1, and Cho further discloses that the prism sheet 202 comprises a base layer 202-2 and a pattern layer 202-1 formed on one side of the base layer (Fig. 2C), the light absorbing layer is disposed on the other side of the base layer (Fig. 1), and the light diffusion layer 201B-1 is disposed on the surface of the light absorbing layer 201B-3 – 201B-6 (Fig. 2B).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Hong and Hsieh (US 2018/0275315).
Re: claim 5, Cho and Hong disclose the limitations of claim 1; however, neither reference explicitly discloses that the light absorbing layer further comprises a UV blocking agent. 
Hsieh discloses that the light absorbing layer 13 (Fig. 1) further comprises a UV blocking agent (para. 15).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the light absorbing layer further comprise a UV blocking agent, as disclosed by Hsieh, in the device disclosed by Cho and Hong for the purpose of protecting the health of the eyes of the viewer of the display device.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871